Citation Nr: 1123922	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than July 2, 2007 for the grant of entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Julie M. Clifford, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982 and from November 1990 to May 1991, with additional reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in Muskogee, Oklahoma, which, in relevant part, granted TDIU, effective April 29, 2008.  Subsequently, in a March 2010 rating action, the RO granted an effective date of July 2, 2007, which the Veteran continues to dispute.  

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits but, rather (when a disability upon which entitlement to TDIU is based has already been found to be service connected), is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court specified that TDIU was one of several possible routes to an increased rating.  Here, the RO adjudicated both TDIU and increased ratings for each hip in the September 2008 rating decision.  That determination continued the ratings for each hip and awarded TDIU as of April 29, 2008.  The Veteran, through his representative, appealed only the awarded effective date of TDIU.  While TDIU may be intertwined with a schedular or extraschedular rating, a claim may be bifurcated based on different possible theories of entitlement.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  In this case, the RO did bifurcate the claim, denying on one basis and granting on another.  The Veteran, through his representative, chose to pursue only an earlier effective date for TDIU and did not disagree with the underlying schedular ratings for each hip.  There is no valid Notice of Disagreement as to the ratings for each hip.  The Board finds that the TDIU is not inextricably intertwined with the ratings for each hip.  Accordingly, the Board will address only the TDIU claim.  

Further review of the claims folder indicates, with regard to the Veteran's hips, that he filed a claim in 1991 to reopen a previously denied issue of entitlement to service connection for bilateral hip arthritis and avascular necrosis.  The claim was reopened and denied.  The Veteran initiated an appeal.  After multiple remands and denials, the Board granted service connection for avascular necrosis of the hips in November 2006.  The Veteran appealed, contending that the Board failed to consider whether service connection for arthritis of both hips was warranted as well.  The Court endorsed a Joint Motion For Remand, sending the issue to the Board for consideration.  The Board issued a December 2007 remand for additional development.  The RO had already granted service connection for bilateral hip arthritis and avascular necrosis in a November 2006 rating decision implementing the Board's November 2006 grant.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, the issue of service connection for bilateral hip arthritis has been resolved and is not in appellate status.  

However, the Veteran did file a Notice of Disagreement to the November 2006 rating decision implementing the grant of service connection.  The RO assigned initial effective date of service connection of October 1, 1991.  Notice of the decision was sent in March 2007.  The Veteran's representative filed a February 2008 Notice of Disagreement as to the effective date of service connection, requesting that the date be moved to May 1991.  The RO granted an earlier effective date of April 16, 1991, in an October 2008 rating decision.  That grant satisfies the disagreement in full.  The Board finds that there are no remaining questions of fact or law raised by the February 2008 Notice of Disagreement.  Thus, the Board concludes that remand for issuance of a Statement of the Case is not warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDINGS OF FACT

1.  The Veteran's TDIU claim was received on March 4, 2008.

2.  The evidence first demonstrates a factually ascertainable increase in service-connected disability leading to a finding of unemployability as of May 3, 2007.  


CONCLUSION OF LAW

Entitlement to an effective date of May 3, 2007, for assignment of TDIU is warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an earlier effective date for TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2008 fully satisfied the duty to notify provisions for the elements two and three.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  While the Vazquez ruling had not been made at the time, the March 2008 letter also provided adequate, pre-adjudicatory notice sufficient to satisfy Vazquez-Flores.  In light of the foregoing, the Board finds that the requirements of Vazquez-Flores are met.  The Board, therefore, finds that the requirements of Quartuccio are met and that the VA has discharged its duty to notify.  See Quartuccio.  

In any event, the Veteran's current appeal for an earlier effective date for the grant of a TDIU represents a "downstream" issue of the originally-adjudicated claim for a TDIU.  Accordingly, no further VCAA notice is required in the current "downstream" issue appeal, and any deficiencies in the March 2008 correspondence is deemed harmless.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran was employed by VA and sought his treatment through VA.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The Board notes that the Veteran filed a disability retirement claim with the Office of Personnel Management.  As evidenced by a February 2008 letter, this claim was granted.  The Veteran has not provided and did not request that VA obtain any records from the OPM retirement adjudication process.  VA's duty to assist claimants is codified at 38 U.S.C. § 5103A.  VA has a duty to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim."  See Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(a)(1).  Relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id.  The legal standard for relevance requires VA to examine the information it has related to medical records, and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Id.  As will be discussed below, the Board will grant an earlier effective date of May 3, 2007.  There is no evidence that the Veteran was pursuing a disability retirement until July 2007.  Thus, OPM development would be later in time than the evidence currently in the claims file.  The applicable standard in earlier effective date cases for increased ratings is when increases first became factually ascertainable.  The Board sees no reason that the OPM records, developed at least two months after the relevant effective date, will show that the increase in disability was factually ascertainable any earlier than May 3, 2007.  The Veteran's VA treatment records from that period are already of record.  There are no additional treatment records identified by the Veteran that would form an independent basis for the OPM award.  Lastly, the Veteran has been represented by an attorney since before the instant appeal, and she has not indicated that these records are relevant.  The Board finds that the information available to does not establish a reasonable possibility that the OPM records would result in an effective date earlier than the one assigned by the Board.  Remand to obtain these records is therefore not warranted.  See Golz.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

Here, the RO provided the Veteran an appropriate VA examination in July 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The July 2008 VA examination was provided to determine whether the Veteran was unemployable due to service-connected disabilities, not to determine when unemployability was factually ascertainable.  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  The Veteran's April 2008 statement in his formal claim for TDIU was that he was unemployable as of June 30, 2007.  His representative argues that the grant should be effective as of June 26, 2007, based on a doctor's letter.  As will be discussed below, the medical evidence contained in the Veteran's VA treatment records establishes that an increase in severity of the Veteran's service-connected hip disabilities was first reported on May 3, 2007.  That report of increase ultimately leads to the Veteran's retirement and the finding of unemployability.  In light of the foregoing, the Board finds that the medical evidence of record is sufficient for an adequate factual determination.  Thus, further remand would not result in a benefit flowing to the Veteran and is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Earlier Effective Date

The Veteran's representative contends that the Veteran is entitled to an effective date of June 26, 2007, for the assignment of TDIU.  For the reasons that follow, the Board agrees and will grant the benefit sought.  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

Except as otherwise provided, the effective date of an award based on an original claim or a claim for an increased rating shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the claim.  The effective date of an award of increased compensation shall be the earliest date at which it is ascertainable that an increase in disability has occurred, if the claim for an increased rating is received within one year from such date, otherwise the date of receipt of the claim.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  VAOGCPREC 12-98.  Claims for TDIU are considered claims for increased ratings and are subject to the same rule.

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  

Here, the Veteran was granted service connection for bilateral hip disabilities, and initial ratings were assigned in a November 2006 rating decision.  The Veteran was notified on March 9, 2007 of the grant and initial ratings.  The Veteran disagreed only with the effective date of service connection, but not the initial ratings, in February 2008.  The Veteran contacted the RO on March 4, 2008, indicating that he wanted to file for TDIU.  The Veteran did not disagree with the initial ratings at that time.  No Notice of Disagreement as to the initial ratings was received within one year of notice of the November 2006 rating decision.  The initial ratings are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  

The Board notes that there are two statutory exceptions to the rule of finality.  First, pursuant to 38 U.S.C. § 5108, the Secretary must reopen a claim if new and material evidence regarding the claim is presented or secured.  Second, a decision is subject to revision on the grounds of clear and unmistakable error.  38 U.S.C.A. §§ 5109A (decision by the Secretary) & 7111 (decision by the Board).  These are the only statutory exceptions to the finality of VA decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  

Reopening is unavailable in increased ratings cases as the date of filing of the petition to reopen is necessarily after the final decision, and no benefit may be awarded based on the prior final claim.  Furthermore, while the Veteran has disagreed with the effective dates assigned for TDIU, he has not filed a claim for clear and unmistakable error (CUE) with regard to any rating decisions.  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  In order for a claimant to establish a valid claim of CUE in a final RO rating decision successfully, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  As no CUE has been alleged in the November 2006 rating decision as to the initially assigned disability ratings, this decision is final, and the effective date for a grant of a higher rating necessarily must be after the date of this decision.  See 38 C.F.R. §§ 3.105, 3.400.

As the initial ratings are final, the date of the instant claim must arise after March 2007.  As mentioned, the Veteran contacted the RO on March 4, 2008, indicating that he wanted to file for TDIU.  The Veteran supplemented his informal claim with a formal claim, received by the RO on April 22, 2008.  The Veteran's representative has not clearly identified the date of claim, stating in the March 2010 Substantive Appeal that the claim for increase occurred in both April and May 2008.  The Board finds that the date of claim in the instant appeal is March 4, 2008.  The presently assigned effective date of TDIU is July 2, 2007, prior to the date of claim.  

The Board notes that, in addition to an informal claim as defined above under 38 C.F.R. § 3.155, there is another type of informal claim.  Specifically, a report of an examination or hospitalization will be accepted as an informal claim for benefits under existing law, if the report relates to a disability which may establish entitlement.  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.157(b)(1).  The Court has held that 38 C.F.R. § 3.157(b)(1) does not require the appellant to identify the report as a claim or to identify the benefits sought.  See Servello, at 199.  In this case, the Veteran filed his present claim for TDIU within one year of the prior, final decision.  An informal claim cannot vitiate finality of the prior final claim.  Thus, the Board may only consider the period between March 9, 2007, and July 2, 2007.  

Thus, the Board must ascertain whether an increase in disability was factually ascertainable between March 2007 and the presently assigned effective date, July 2, 2007.  See Harper.  

The Veteran's representative argues that the effective date of TDIU should be June 26, 2007, the date of a letter from a VA doctor regarding the Veteran's service-connected bilateral hip disabilities.  The letter indicates that the Veteran should seek a medical/disability retirement as a result of a very low level of stamina and excruciating pain with 30 minutes of sitting or walking more than 20 feet.

The RO assigned the current effective date of July 2, 2007, on the basis of an October 2008 letter from a human resource specialist at the VA Medical Center where the Veteran was employed.  The letter states that the Veteran was placed on leave July 2, 2007 through April 27, 2008.  The letter indicates that the Veteran had applied for disability retirement and since he had sufficient leave, policy allowed him to use sick and/or annual leave until approval is received.  The Veteran's retirement was approved and his retirement was effective April 28, 2008.  

The Veteran's April 2008 formal claim for TDIU states that he last worked full time June 30, 2007 and that he became too disabled to work as of that date.  The Veteran also submitted a copy of a February 2008 Office of Personnel Management letter to him with his claim.  The letter indicates that he had been found too disabled to work solely as a result of his bilateral hip disabilities.  

The Veteran's VA treatment records are of record.  The record indicates that the Veteran was not seeking active treatment for his hips between November 2006 and May 2007.  On May 3, 2007, he was seen complaining of worsening bilateral hip pain.  The Veteran underwent MRIs of the hips in June 2007, leading to the June 26, 2007, letter indicating that the Veteran should seek a medical/disability retirement.  

The RO denied the claim prior to July 2, 2007, because the Veteran was employed fulltime.  The RO appears to have treated the fact of employment as dispositive of the question of unemployability.  The Board notes that the TDIU regulations do not consider actual employment to be dispositive.  See 38 C.F.R. § 4.16 (2010).  For example, a claimant may continue to be employed in marginal work and still receive TDIU.  See 38 C.F.R. § 4.16(c).  The Board is also aware that a claimant may have been employable and, due to worsening symptoms, realize that employment is no longer feasible.  A delay may occur between the worsening in disability and the end of employment as a claimant struggles with the disability or follows the administrative procedure to separate.  In this case, the Veteran attempted to seek treatment for the worsening symptoms before turning to the administrative procedure to obtain a disability retirement.  The May 3, 2007, entry of worsening hip pain is a factually ascertainable increase in the severity of his disability and that worsening became the basis for the finding of unemployability.  

Therefore, the Board finds that the increase in the bilateral hip disability was factually ascertainable as of May 3, 2007, within the year prior to March 4, 2008.  See Harper, supra.  The Board concludes that the Veteran is entitled to an effective date of May 3, 2007, for the assignment of TDIU.  See 38 C.F.R. § 3.400 & Harper, supra.

There is, however, no such evidence of worsening on or after March 9 and prior to May 3, 2007.  The medical evidence does not support the finding of an increase in that time period-or, indeed prior to May 3, 2007.  The Board cannot ascertain factually that the bilateral hip disability worsened between March 4 and May 3, 2007-or, indeed, prior to May 3, 2007.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim prior to May 3, 2007.  Consequently, the benefit-of-the-doubt rule does not apply, and the Veteran's earlier effective date claim must be denied prior to May 3, 2007.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an effective date of May 3, 2007, but no earlier, for assignment of a TDIU, is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


